DETAILED ACTION
The present application is being examined under the pre-AIA  first to invent provisions. 
33 
receiving, by the UE, one or more signaling indications from a network, the one or more signaling indications configuring a first non-zero power (NZP) channel state information reference signal (CSI-RS) resource for channel measurement and both a second NZP-CSI resource and a CSI interference measurement (CSI-IM) resource for interference measurement (i.e., the non-zero power CSI-RS may include actual pilot transmissions with non-zero power that may be received by a UE 906 and used to measure channel and/or interference conditions [0069], [0072], [0079], and [0084]); and transmitting, by the UE, one or more channel state information (CSI) reports to the network, the one or more CSI reports based on a channel measurement for at least the first NZP CSI-RS resource and an interference measurement for at least the second NZP-CSI resource and the CSI-IM resource (i.e., A UE may send multiple CSI feedback reports that are computed based on different sets of reference signal resources. Each CSI feedback report may include channel measurement, interference measurement, or any combination thereof. Feedback reporting using different sets of reference signal resources is useful as these reference signals may be indicative of different candidate transmission alternatives from which the network may select [0071], [0079], and [0084]).
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a) the invention was known or used by others in this country, or patented or described in a printed publication in this or a foreign country, before the invention thereof by the applicant for a patent.


Claims 1-15 are rejected under pre-AIA  35 U.S.C. 102(a)(1) as being anticipated by Geirhafer et al. (US 2012/0208547).
Regarding claim 2, Geirhafer teaches a method comprising: receiving, by a user equipment (UE) from a base station of a network, a first signaling, the first signaling configuring a set of channel state information (CSI) resources (i.e., an eNB may be equipped to signal an identifier indicating a plurality of resource patterns, each associated with a resource pattern group, and each including a first resource element pattern to be used for channel estimation.. The UE may be equipped to receive the signaling and perform channel estimation based at least in part on the first resource element pattern [0008], [0013], [0072]); receiving, by the UE from the base station, a second signaling, the second signaling configuring a first subset of the set of CSI resources for channel measurement, and the second signaling further configuring at least one of a second subset or a third subset of the set of CSI resources for interference measurement (i.e., an eNB may be equipped to signal an identifier indicating a plurality of resource patterns, each associated with a resource pattern group, and each including a second resource element pattern to be used for interference estimation. The UE may be equipped to receive the signaling and perform interference estimation based at least in part on the second resource pattern generate at least one channel state report based on the channel and interference estimations [0008], [0013], [0072]); and transmitting, by the UE to the base station, a CSI report, the CSI report based on the channel measurement in accordance with the first subset of the set of CSI resources and the interference measurement in accordance with the at least one of the second subset or the third subset of the set of CSI resources configured by the second signaling (i.e., A UE may send multiple CSI feedback reports that are computed based on different sets of reference signal resources. Each CSI feedback report may include channel measurement, interference measurement, or any combination thereof. Feedback reporting using different sets of reference signal resources is useful as these reference signals may be indicative of different candidate transmission alternatives from which the network may select [0071], [0079], and [0084]).  
Regarding claim 3, Geirhafer further teaches the first subset of the set of CSI resources includes first one or more non-zero power (NZP) CSI reference signal (CSI-RS) resources, wherein the second subset of the set of CSI resources includes one or more CSI interference measurement (CSI-IM) resources, and wherein the third subset of the set of CSI resources includes second one or more NZP CSI-RS resources (i.e., the non-zero power CSI-RS may include actual pilot transmissions with non-zero power that may be received by a UE 906 and used to measure channel and/or interference conditions [0069], [0072], [0079], and [0084]).  
Regarding claim 4, Geirhafer further teaches the first subset of the set of CSI resources consists of the first one or more NZP CSI-RS resources, wherein the second subset of the set of CSI resources consists of the one or more CSI-IM resources, and wherein the third subset of the set of CSI resources consists of the second one or more NZP CSI-RS resources (i.e., the non-zero power CSI-RS may include actual pilot transmissions with non-zero power that may be received by a UE 906 and used to measure channel and/or interference conditions [0069], [0072], [0079], and [0084]). 
Regarding claim 7, Geirhafer teaches a method comprising: transmitting, by a base station to a user equipment (UE), a first signaling, the first signaling configuring a set of channel state information (CSI) resources (i.e., an eNB may be equipped to signal an identifier indicating a plurality of resource patterns, each associated with a resource pattern group, and each including a first resource element pattern to be used for channel estimation.. The UE may be equipped to receive the signaling and perform channel estimation based at least in part on the first resource element pattern [0008], [0013], [0072]); transmitting, by the base station to the UE, a second signaling, the second signaling configuring a first subset of the set of CSI resources for channel measurement, and the second signaling further configuring at least one of a second subset or a third subset of the set of CSI resources for interference measurement (i.e., an eNB may be equipped to signal an identifier indicating a plurality of resource patterns, each associated with a resource pattern group, and each including a second resource element pattern to be used for interference estimation. The UE may be equipped to receive the signaling and perform interference estimation based at least in part on the second resource pattern generate at least one channel state report based on the channel and interference estimations [0008], [0013], [0072]); and receiving, by the base station from the UE, a CSI report, the CSI report based on the channel measurement in accordance with the first subset of the set of CSI resources and the interference measurement in accordance with the at least one of the second subset or the third subset of the set of CSI resources configured by the second signaling (i.e., a UE may send multiple CSI feedback reports that are computed based on different sets of reference signal resources. Each CSI feedback report may include channel measurement, interference measurement, or any combination thereof. Feedback reporting using different sets of reference signal resources is useful as these reference signals may be indicative of different candidate transmission alternatives from which the network may select [0071], [0079], and [0084]).  
Regarding claim 8, Geirhafer teaches the first subset of the set of CSI resources includes first one or more non-zero power (NZP) CSI reference signal (CSI-RS) resources, wherein the second subset of the set of CSI resources includes one or more CSI interference measurement (CSI-IM) resources, and wherein the third subset of the set of CSI resources includes second one or more NZP CSI-RS resources (i.e., the non-zero power CSI-RS may include actual pilot transmissions with non-zero power that may be received by a UE 906 and used to measure channel and/or interference conditions [0069], [0072], [0079], and [0084]).  
Regarding claim 9, Geirhafer teaches wherein the first subset of the set of CSI resources consists of the first one or more NZP CSI-RS resources, wherein the second subset of the set of CSI resources consists of the one or more CSI-IM resources, and wherein the third subset of the set of CSI resources consists of the second one or more NZP CSI-RS resources (i.e., the non-zero power CSI-RS may include actual pilot transmissions with non-zero power that may be received by a UE 906 and used to measure channel and/or interference conditions [0069], [0072], [0079], and [0084]). 
Regarding claim 12, Geirhafer teaches a user equipment (UE 102) comprising: at least one processor (102); and a non-transitory computer readable storage medium storing programming, the programming including instructions that, when executed by the at least one processor (102), cause the UE to: receive, by a user equipment (UE) from a base station of a network, a first signaling, the first signaling configuring a set of channel state information (CSI) resources (i.e., an eNB may be equipped to signal an identifier indicating a plurality of resource patterns, each associated with a resource pattern group, and each including a first resource element pattern to be used for channel estimation.. The UE may be equipped to receive the signaling and perform channel estimation based at least in part on the first resource element pattern [0008], [0013], [0072]); receive, by the UE from the base station, a second signaling, the second signaling configuring a first subset of the set of CSI resources for channel measurement, and the second signaling further configuring at least one of a second subset or a third subset of the set of CSI resources for interference measurement (i.e., an eNB may be equipped to signal an identifier indicating a plurality of resource patterns, each associated with a resource pattern group, and each including a second resource element pattern to be used for interference estimation. The UE may be equipped to receive the signaling and perform interference estimation based at least in part on the second resource pattern generate at least one channel state report based on the channel and interference estimations [0008], [0013], [0072]); and transmit, by the UE to the base station, a CSI report, the CSI report based on the channel measurement in accordance with the first subset of the set of CSI resources and the interference measurement in accordance with the at least one of the second subset or the third subset of the set of CSI resources configured by the second signaling (i.e., A UE may send multiple CSI feedback reports that are computed based on different sets of reference signal resources. Each CSI feedback report may include channel measurement, interference measurement, or any combination thereof. Feedback reporting using different sets of reference signal resources is useful as these reference signals may be indicative of different candidate transmission alternatives from which the network may select [0071], [0079], and [0084]).  
Regarding claim 13, Geirhafer further teaches the first subset of the set of CSI resources includes first one or more non-zero power (NZP) CSI reference signal (CSI-RS) resources, wherein the second subset of the set of CSI resources includes one or more CSI interference measurement (CSI-IM) resources, and wherein the third subset of the set of CSI resources includes second one or more NZP CSI-RS resources (i.e., the non-zero power CSI-RS may include actual pilot transmissions with non-zero power that may be received by a UE 906 and used to measure channel and/or interference conditions [0069], [0072], [0079], and [0084]).  
Regarding claim 14, Geirhafer further teaches the first subset of the set of CSI resources consists of the first one or more NZP CSI-RS resources, wherein the second subset of the set of CSI resources consists of the one or more CSI-IM resources, and wherein the third subset of the set of CSI resources consists of the second one or more NZP CSI-RS resources (i.e., the non-zero power CSI-RS may include actual pilot transmissions with non-zero power that may be received by a UE 906 and used to measure channel and/or interference conditions [0069], [0072], [0079], and [0084]). 
Regarding claim 17, Geirhafer teaches a base station (106) and a non-transitory computer readable storage medium storing programming, the programming including instructions that, when executed by the at least one processor (106), cause the UE to: transmit, by a base station to a user equipment (UE), a first signaling, the first signaling configuring a set of channel state information (CSI) resources (i.e., an eNB may be equipped to signal an identifier indicating a plurality of resource patterns, each associated with a resource pattern group, and each including a first resource element pattern to be used for channel estimation.. The UE may be equipped to receive the signaling and perform channel estimation based at least in part on the first resource element pattern [0008], [0013], [0072]); transmit, by the base station to the UE, a second signaling, the second signaling configuring a first subset of the set of CSI resources for channel measurement, and the second signaling further configuring at least one of a second subset or a third subset of the set of CSI resources for interference measurement (i.e., an eNB may be equipped to signal an identifier indicating a plurality of resource patterns, each associated with a resource pattern group, and each including a second resource element pattern to be used for interference estimation. The UE may be equipped to receive the signaling and perform interference estimation based at least in part on the second resource pattern generate at least one channel state report based on the channel and interference estimations [0008], [0013], [0072]); and receive, by the base station from the UE, a CSI report, the CSI report based on the channel measurement in accordance with the first subset of the set of CSI resources and the interference measurement in accordance with the at least one of the second subset or the third subset of the set of CSI resources configured by the second signaling (i.e., a UE may send multiple CSI feedback reports that are computed based on different sets of reference signal resources. Each CSI feedback report may include channel measurement, interference measurement, or any combination thereof. Feedback reporting using different sets of reference signal resources is useful as these reference signals may be indicative of different candidate transmission alternatives from which the network may select [0071], [0079], and [0084]).  
Regarding claim 18, Geirhafer teaches the first subset of the set of CSI resources includes first one or more non-zero power (NZP) CSI reference signal (CSI-RS) resources, wherein the second subset of the set of CSI resources includes one or more CSI interference measurement (CSI-IM) resources, and wherein the third subset of the set of CSI resources includes second one or more NZP CSI-RS resources (i.e., the non-zero power CSI-RS may include actual pilot transmissions with non-zero power that may be received by a UE 906 and used to measure channel and/or interference conditions [0069], [0072], [0079], and [0084]).  
Regarding claim 19, Geirhafer teaches wherein the first subset of the set of CSI resources consists of the first one or more NZP CSI-RS resources, wherein the second subset of the set of CSI resources consists of the one or more CSI-IM resources, and wherein the third subset of the set of CSI resources consists of the second one or more NZP CSI-RS resources (i.e., the non-zero power CSI-RS may include actual pilot transmissions with non-zero power that may be received by a UE 906 and used to measure channel and/or interference conditions [0069], [0072], [0079], and [0084]).   
  
 
Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claims 5-6, 10-11, 15-16, and 21-22 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Geirhafer et al. in view of Gao et al. (US 2012/0281567).
 Regarding to claims 5-6, 15-16, Geirhafer teaches all the limitations above except wherein each of the first subset, the second subset, and the third subset of the set of CSI resources is associated with a corresponding unique index and wherein the second signaling configures the first subset, the second subset, and the third subset using the corresponding unique index.  
However, the preceding limitation is known in the art of communications. Gao teaches the benefit of introducing index for each CSI-RS resource(s) is to create a list of CSI-RS resources which could be maintained by eNB and UE. For example, if CSI-RS resources for CSI feedback is a subset of CSI-RS resources for long term measurements, the eNB could simply signal the indices of CSI-RS resources in the subset to the UE without the need to signal the whole configuration of CSI-RS resources... A new CSI feedback configuration could be signaled to the UE with new indices referring to each CSI-RS resources. As CSI-RS resources configuration is UE-specific, different indices could be used for the same CSI-RS resources in configurations for different UE ([0134]-[0135]). Therefore, it would have been obvious to one of ordinary skill in the art, at the time of the invention, to have implemented the techniques of Gao within the system of Geirhafer in order to assign a single index to each CSI-RS resource. Such index could be used in CSI feedback configuration if multiple CSI feedback reports need to be configured.
Regarding to claims 10-11, 20-21, Geirhafer teaches all the limitations above except wherein each of the first subset, the second subset, and the third subset of the set of CSI resources is associated with a corresponding unique index and wherein the second signaling configures the first subset, the second subset, and the third subset using the corresponding unique index.  
However, the preceding limitation is known in the art of communications. Gao teaches the benefit of introducing index for each CSI-RS resource(s) is to create a list of CSI-RS resources which could be maintained by eNB and UE. For example, if CSI-RS resources for CSI feedback is a subset of CSI-RS resources for long term measurements, the eNB could simply signal the indices of CSI-RS resources in the subset to the UE without the need to signal the whole configuration of CSI-RS resources... A new CSI feedback configuration could be signaled to the UE with new indices referring to each CSI-RS resources. As CSI-RS resources configuration is UE-specific, different indices could be used for the same CSI-RS resources in configurations for different UE ([0134]-[0135]). Therefore, it would have been obvious to one of ordinary skill in the art, at the time of the invention, to have implemented the techniques of Gao within the system of Geirhafer in order to assign a single index to each CSI-RS resource. Such index could be used in CSI feedback configuration if multiple CSI feedback reports need to be configured.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 2-17 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-26 of U.S. Patent No. 11,277,183. Although the claims at issue are not identical, they are not patentably distinct from each other because the claims of the US patent encompass claims of the current application.
Regarding claims 2, Patent No. 11,277,183 teaches a method comprising: receiving, by a user equipment (UE) from a base station of a network, a first signaling, the first signaling configuring a set of channel state information (CSI) resources (i.e., receiving, by the UE, one or more signaling indications from a network, the one or more signaling indications configuring a first channel state information reference signal (CSI-RS) resource, claim 1); receiving, by the UE from the base station, a second signaling, the second signaling configuring a first subset of the set of CSI resources for channel measurement, and the second signaling further configuring at least one of a second subset or a third subset of the set of CSI resources for interference measurement (i.e., receiving, by the UE, one or more signaling indications from a network, the one or more signaling indications configuring a first channel state information reference signal (CSI-RS) resource for channel measurement and both a second NZP CSI-RS resource and a CSI interference measurement (CSI-IM) resource for interference measurement, claim 1); and transmitting, by the UE to the base station, a CSI report, the CSI report based on the channel measurement in accordance with the first subset of the set of CSI resources and the interference measurement in accordance with the at least one of the second subset or the third subset of the set of CSI resources configured by the second signaling (i.e., transmitting, by the UE, one or more channel state information (CSI) reports to the network, the one or more CSI reports based on a channel measurement for at least the first CSI-RS resource and an interference measurement for at least the second CSI-RS resource and the CSI-IM resource, claim 1).
Regarding claims 5-6, Patent No. 11,277,183 teaches wherein each of the first subset, the second subset, and the third subset of the set of CSI resources is associated with a corresponding unique index, and wherein the second signaling configures the first subset, the second subset, and the third subset using the corresponding unique index (i.e., the first NZP CSI-RS resource being associated with a first index, the second NZP CSI-RS resource being associated with a second index different from the first index, claim 1).
Regarding claims 7, Patent No. 11,277,183 teaches a method comprising: transmitting, by a base station to a user equipment (UE), a first signaling, the first signaling configuring a set of channel state information (CSI) resources (i.e., transmitting, by the base station, one or more signaling indications to a user equipment (UE), the one or more signaling indications configuring a first channel state information reference signal (CSI-RS) resource for channel measurement, claim 13); transmitting, by the base station to the UE, a second signaling, the second signaling configuring a first subset of the set of CSI resources for channel measurement, and the second signaling further configuring at least one of a second subset or a third subset of the set of CSI resources for interference measurement (i.e., transmitting, by the base station, one or more signaling indications to a user equipment (UE), the one or more signaling indications configuring a first channel state information reference signal (CSI-RS) resource for channel measurement and both a second CSI-RS resource and a CSI interference measurement (CSI-IM) resource for interference measurement, claim 13); and receiving, by the base station from the UE, a CSI report, the CSI report based on the channel measurement in accordance with the first subset of the set of CSI resources and the interference measurement in accordance with the at least one of the second subset or the third subset of the set of CSI resources configured by the second signaling (i.e., receiving, by the base station, one or more channel state information (CSI) reports from the UE, the one or more CSI reports based on a channel measurement for at least the first CSI-RS resource and an interference measurement for at least the second CSI-RS resource and the CSI-IM resource, claim 13).
Regarding claims 10-11, Patent No. 11,277,183 teaches wherein each of the first subset, the second subset, and the third subset of the set of CSI resources is associated with a corresponding unique index, wherein the second signaling configures the first subset, the second subset, and the third subset using the corresponding unique index (i.e., the first NZP CSI-RS resource being associated with a first index, the second NZP CSI-RS resource being associated with a second index different from the first index).
Regarding claims 12, Patent No. 11,277,183 teaches a user equipment (UE) comprising: at least one processor; and a non-transitory computer readable storage medium storing programming, the programming including instructions that, when executed by the at least one processor, cause the UE to (i.e., . A user equipment (UE) comprising: a processor; and a non-transitory computer readable storage medium storing programming for execution by the processor, the programming including instructions to, claim 21): receive, from a base station of a network, a first signaling, the first signaling configuring a set of channel state information (CSI) resources (i.e., . receive one or more signaling indications from a network, the one or more signaling indications configuring the same channel state information reference signal (CSI-RS) resource); receive, from the base station, a second signaling, the second signaling configuring a first subset of the set of CSI resources for channel measurement, and the second signaling further configuring at least one of a second subset or a third subset of the set of CSI resources for interference measurement (i.e., receive one or more signaling indications from a network, the one or more signaling indications configuring the same channel state information reference signal (CSI-RS) resource for channel measurement and interference measurement, claim 21); and transmit, to the base station, a CSI report, the CSI report based on the channel measurement in accordance with the first subset of the set of CSI resources and the interference measurement in accordance with the at least one of the second subset or the third subset of the set of CSI resources configured by the second signaling (i.e., transmit one or more channel state information (CSI) reports to the network, the one or more CSI reports based on a channel measurement and an interference measurement for the same NZP CSI-RS resource, claim 21).
Regarding claims 15-16, Patent No. 11,277,183 teaches wherein each of the first subset, the second subset, and the third subset of the set of CSI resources is associated with a corresponding unique index, wherein the second signaling configures the first subset, the second subset, and the third subset using the corresponding unique index (i.e., the same CSI-RS resource being associated with an index, claim 21).
Regarding claim 17, Patent No. 11,277,183 teaches a base station comprising: at least one processor; and a non-transitory computer readable storage medium storing programming, the programming including instructions that, when executed by the at least one processor, cause the base station to (i.e., a base station comprising: a processor; and a non-transitory computer readable storage medium storing programming for execution by the processor, the programming including instructions to:, claim 25): transmit, to a user equipment (UE), a first signaling, the first signaling configuring a set of channel state information (CSI) resources (i.e., transmit one or more signaling indications to a user equipment (UE), the one or more signaling indications configuring the same channel state information reference signal (CSI-RS) resource for channel measurement, claim 25); transmit, to the UE, a second signaling, the second signaling configuring a first subset of the set of CSI resources for channel measurement, and the second signaling further configuring at least one of a second subset or a third subset of the set of CSI resources for interference measurement (i.e., transmit one or more signaling indications to a user equipment (UE), the one or more signaling indications configuring the same channel state information reference signal (CSI-RS) resource for channel measurement and interference measurement, claim 25); and receive, from the UE, a CSI report, the CSI report based on the channel measurement in accordance with the first subset of the set of CSI resources and the interference measurement in accordance with the at least one of the second subset or the third subset of the set of CSI resources configured by the second signaling (i.e., receive one or more channel state information (CSI) reports from the UE based on a channel measurement and an interference measurement for the same CSI-RS resource, claim 25).
Regarding claims 20-21, Patent No. 11,277,183 teaches wherein each of the first subset, the second subset, and the third subset of the set of CSI resources is associated with a corresponding unique index, wherein the second signaling configures the first subset, the second subset, and the third subset using the corresponding unique index (i.e., the same CSI-RS resource being associated with an index, and the index being an integer between 0 and a total number of CSI-RS resources, claim 17). 
Claims 3-4, 10-11, 15-16, and 20-21 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-16 of U.S. Patent No. 11,277,183 in view of in view of Gao et al. (US 2012/0281567). 
Regarding claims 3-4, 10-11, 15-16, and 20-21, Patent No. 11,277,183 teaches wherein each of the first subset, the second subset, and the third subset of the set of CSI resources is associated with a corresponding unique index and wherein the second signaling configures the first subset, the second subset, and the third subset using the corresponding unique index.  
However, the preceding limitation is known in the art of communications. Gao teaches the benefit of introducing index for each CSI-RS resource(s) is to create a list of CSI-RS resources which could be maintained by eNB and UE. For example, if CSI-RS resources for CSI feedback is a subset of CSI-RS resources for long term measurements, the eNB could simply signal the indices of CSI-RS resources in the subset to the UE without the need to signal the whole configuration of CSI-RS resources... A new CSI feedback configuration could be signaled to the UE with new indices referring to each CSI-RS resources. As CSI-RS resources configuration is UE-specific, different indices could be used for the same CSI-RS resources in configurations for different UE ([0134]-[0135]). Therefore, it would have been obvious to one of ordinary skill in the art, at the time of the invention, to have implemented the techniques of Gao within the system of US Pat. 11,277,183 in order to assign a single index to each CSI-RS resource. Such index could be used in CSI feedback configuration if multiple CSI feedback reports need to be configured.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JEAN ALLAND GELIN whose telephone number is (571)272-7842.  The examiner can normally be reached on MON-FR 9-6 PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JINSONG HU can be reached on 571-272-3965.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JEAN A GELIN/Primary Examiner, Art Unit 2643